DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response of 21 March 2022 has been entered.
Claims 1, 2, 4-11, 13-19 and 21-23 are currently pending and are considered here.

Withdrawn Rejections
The rejection of claim 16 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of the claim amendments in the Response of 21 March 2022.
The rejection of claims 1 and 2 under 35 U.S.C. 102(a)(1) as being anticipated by US 20120244098 to Starkenmann is withdrawn in view of the claim amendments in the Response of 21 March 2022.
The rejection of claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Starkenmann in view of Egert is withdrawn in view of the claim amendments in the Response of 21 March 2022.
The rejection of claims 14 and 19 under 35 U.S.C. 103 as being unpatentable over the combination of Starkenmann in view of Natsch is withdrawn in view of the claim amendments in the Response of 21 March 2022.
The rejection of claims 9 and 10 under 35 U.S.C. 103 as being unpatentable over the combination of Starkenmann in view of Natsch further in view of Troccaz is withdrawn in view of the claim amendments in the Response of 21 March 2022.

Response to Arguments
Applicant's arguments filed 16 March 2013 have been fully considered but they are not persuasive. 
Applicant argues that the amendment of the claims to recite that the method does not include lysis (claim 1) or lysis and homogenization (claim 21) distinguishes the rejections based on Nakano since Nakano uses bacterial extracts/lysates.  This is not persuasive because Nakano performs experiments with both extracts and intact bacterial cells (cf. under Methods and Results, Effects of the LPO system in crude bacterial extracts – lyase assay vs. Effects of the LPO system on bacterial cells).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 13, 15-18, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano et al., Journal of medical microbiology 64.10 (2015): 1244-1252, as evidenced by (in the case of claim 16) Salako et al., Medical Principles and Practice 20.1 (2011): 75-79 and (in the case of claim 20) Suehiro et al., Ann Clin Biochem. 2017; 54:86–91.
Regarding claims 1 and 21, Nakano discloses a method for screening a substance for an ability to reduce malodorous emanations from an animal (humans), comprising determining the effect of the substance (the lactoperoxidase enzyme system (LPO)) on the production of volatile sulfur compounds (VCS) by bacteria present in the oral cavity (F. nucleatum and P. gingivalis) by contacting the LPO substance with the bacteria (F. nucleatum or P. gingivalis) in the presence of a substrate for a CS lyase (cysteine and methionine) and detecting the levels of thiol (H2S and CH3SH (indirectly, by measuring pyruvate and α-ketoglutarate which are produced stoichiometrically with H2S and CH3SH)) and comparing results with those obtained from controls in the absence of the substance (entire doc, including under METHODS; p. 1246-1247, under Effects of the LPO system on bacterial cells; Fig. 1).  The method uses intact bacterial cells and does not include lysis or homogenization (p. 1245, under Effects of the LPO system on bacterial cells; p. 1246-1247, under Effects of the LPO system on bacterial cells).
Regarding claim 2, Nakano uses live bacterial cells (p. 1245, under Effects of the LPO system on bacterial cells; p. 1246-1247, under Effects of the LPO system on bacterial cells; Fig. 1 (note cell viability measurements)).
Regarding claim 13, Nakano uses F. nucleatum in the assay and the instant specification defines “high levels of VSCs” as “at least equivalent to those emitted from Fusobacterium nucleatum” (US20210079446 at [0033]).
Regarding claims 15 and 17, Nakano discloses that F. nucleatum is present in the oral cavity (which would include, e.g., saliva) (under INTRODUCTION) and the instant specification further evidences that F. nucleatum is present orally in humans and companion animals such as dogs (US20210079446 at [0044]).
Regarding claim 16, Salako evidences that both F. nucleatum and P. gingivalis have been identified as emitting higher levels of VSCs compared to the levels of other bacteria present in the oral cavity (Salako, Tables 1 and 2). 
Regarding claim 18, it is noted that the claim does not limit claim 17 to require that the bacteria is Porphyromonas macacae but rather limits the Porphyromonas macacae recited in claim 17 to a specific strain.
Regarding claim 20, Suehiro evidences that F. nucleatum (while being a primarily oral bacteria) can also be found in feces (e.g., Abstract). 
Regarding claim 22, Nakano tests two bacteria (F. nucleatum and P. gingivalis) and finds that the LPO substance was effective at inhibiting lyase activity of both types (Fig. 1), and further discloses that the LPO system is an effective treatment for oral malodor (p. 1251, last ¶) (which can be considered “selecting” LPO for treatment).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano, as applied to claims 1, 2, 13, 15-18 and 20-22, in view of Yu et al., Biotechnology letters 40.2 (2018): 375-381 (cited in IDS of 29 Oct. 2020).
Claim 11 differs from Nakano, as applied to claims 1, 2, 13, 15-18 and 20-22, in that: the animal (for which the assay is used to screen odor-reducing substances) is a companion animal.
Yu teaches a method for screening a substance for an ability to reduce malodorous emanations from a companion animal (a dog) that is substantially similar to that of Nakano (comprising determining the effect of the test substance (a probiotic) on the production of volatile sulfur compounds (VCS) by oral bacteria (F. nucleatum)) (under Introduction; and Inhibitory effect of E. faecium T7 co-culture on the production of volatile sulfur compounds by F. nucleatum).  Yu teaches that such a screening method for canines is useful because periodontal disease is a common problem in companion animals due to insufficient dental care routines and because treatments for such problems are expensive (under Introduction).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the screening method of Nakano to identify potential odor-inhibiting agents in a canine companion animal because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to use the method of Nakano to find odor-inhibiting agents in a canine subject because Yu teaches that periodontal disease is a common and expensive problem in companion animals.  Using the method of Nakano to find odor-inhibiting agents in a canine subject would have led to predictable results with a reasonable expectation of success because Yu teaches that a substantially similar method (using the same F. nucleatum bacteria for essentially the same purpose of determining the effect on production of VSCs) can be used to screen for substances effective for canines.

Allowable Subject Matter
Claims 4-10, 14, 19 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657